United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3861
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Nebraska.
Shonna Lynn Jordan,                     *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: December 28, 2007
                                 Filed: January 7, 2008
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Shonna Lynn Jordan challenges the 235-month prison sentence the district
     1
court imposed after she pleaded guilty to conspiring to distribute and possess with
intent to distribute at least 500 grams of a methamphetamine mixture in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846. Jordan’s counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court erred in handling Jordan’s case. In a pro se
supplemental brief, Jordan indicates that her counsel was ineffective and challenges

         1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
the drug quantity attributed to her. She has also moved for appointment of new
counsel.

      Ineffective-assistance claims are more properly brought in a proceeding under
28 U.S.C. § 2255, see United States v. Cook, 356 F.3d 913, 919-20 (8th Cir. 2004),
and Jordan cannot now contest drug quantity because she stipulated to it in her plea
agreement, see United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995). We also
conclude that Jordan’s sentence, which was at the bottom of the advisory Guidelines
range, is not unreasonable. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007);
United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007). The district court
expressly considered relevant factors under 18 U.S.C. § 3553(a), and nothing in the
record suggests that the court misapplied those factors, see Harris, 493 F.3d at 932-33.
We also find no basis to conclude that the district court mishandled Jordan’s case.

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, we grant
counsel’s motion to withdraw, and we decline to appoint new counsel.
                      ______________________________




                                          -2-